Exhibit TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES For the three months ended September 26, 2009, Mueller’s net income was $18.7 million, or 50 cents per diluted share, on net sales of $419.9 million.Year-to-date, the Company earned $22.2 million, or 59 cents per diluted share.Net sales for the first nine months of 2009 were $1.11 billion. Net sales of the Company’s core product lines including copper tube, fittings, brass rod and forgings were substantially affected by the lower market values of copper and brass, the Company’s principal raw materials, which are largely passed through to customers.In the third quarter of 2009, the Comex average price of copper was 23 percent lower than in the third quarter of 2008.In addition, unit volumes of most of the Company’s core product lines were well below year ago levels. Our cost control initiatives have helped to mitigate the impact of weak demand in the residential and commercial construction sectors.We expect challenging market conditions will continue into next year. Our Plumbing & Refrigeration segment posted operating earnings of $16.0 million on net sales of $240.9 million compared with operating earnings of $25.4 million on net sales of $371.3 million in the third quarter of 2008.Due to lower throughput volumes, we experienced higher per unit conversion costs.Our OEM segment posted operating earnings of $16.5 million during the third quarter of 2009 on net sales of $181.6 million, which compared with operating earnings of $10.6 million on net sales of $299.5 million for the same period in We continue to generate cash by intensively managing working capital and monitoring capital expenditures. Mueller ended the quarter with $353.9 million in cash, or $9.40 per share.Our financial position remains strong. Very Truly Yours, /S/ Harvey L. Karp /S/ Gregory L. Christopher Harvey L. Karp Gregory L. Christopher Chairman of the Board Chief Executive Officer October 20, 2009 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Nine Months Ended September 26, 2009 September 27, 2008 September 26, 2009 September 27, 2008 (In thousands, except per share data) Net sales $ 419,890 $ 665,496 $ 1,114,248 $ 2,123,075 Cost of goods sold 354,039 588,469 954,775 1,861,475 Depreciation and amortization 10,441 11,529 31,276 33,517 Selling, general, and administrative expense 27,593 35,674 89,067 108,583 Operating income 27,817 29,824 39,130 119,500 Interest expense (2,435 ) (5,050 ) (7,553 ) (15,755 ) Other (expense) income, net (324 ) 2,573 688 9,103 Income before income taxes 25,058 27,347 32,265 112,848 Income tax expense (6,246 ) (8,422 ) (9,796 ) (37,992 ) Consolidated net income 18,812 18,925 22,469 74,856 Less: net income attributable to noncontrolling interest (146 ) (254 ) (267 ) (1,816 ) Net income attributable to Mueller Industries, Inc. $ 18,666 $ 18,671 $ 22,202 $ 73,040 Weighted average shares for basic earnings per share 37,474 37,136 37,253 37,117 Effect of dilutive stock options 72 176 89 238 Adjusted weighted average shares for diluted earnings per share 37,546 37,312 37,342 37,355 Basic earnings per share $ 0.50 $ 0.50 $ 0.60 $ 1.97 Diluted earnings per share $ 0.50 $ 0.50 $ 0.59 $ 1.96 Dividends per share $ 0.10 $ 0.10 $ 0.30 $ 0.30 2 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 26, December 27, September 26, December 27, 2009 2008 2009 2008 (In thousands) (In thousands) ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Cash and cash equivalents $ 353,874 $ 278,860 Current portion of long-term debt $ 12,372 $ 24,184 Accounts receivable, net 225,316 219,035 Accounts payable 70,380 63,732 Inventories 178,372 210,609 Other current liabilities 96,346 113,668 Other current assets 30,327 46,322 Total current assets 787,889 754,826 Total current liabilities 179,098 201,584 Long-term debt 158,226 158,726 Pension and postretirement liabilities 39,180 38,452 Environmental reserves 23,090 23,248 Property, plant, and equipment, net 258,278 276,927 Deferred income taxes 33,435 33,940 Other assets 151,429 151,160 Other noncurrent liabilities 1,401 1,698 Total liabilities 434,430 457,648 Stockholders' equity 737,799 700,683 Noncontrolling interest 25,367 24,582 Total equity 763,166 725,265 $ 1,197,596 $ 1,182,913 $ 1,197,596 $ 1,182,913 Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials, market demand, pricing, and competitive and technological factors, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 3
